ORDER

Sofokly Dalipi, a native and citizen of Albania, appeals from an order of the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s decision to deny Dalipi’s application for asylum and withholding of removal. The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
On June 11, 1999, Dalipi arrived at the Newark International Airport in the United States, but was not admitted or paroled into the country because he sought admission through fraud or willful misrepresentation and did not possess valid travel documents. On July 14, 1999, the Immigration and Naturalization Service commenced removal proceedings on that basis.
On June 13, 2000, the immigration judge (“IJ”) conducted a removal hearing. Dali-pi testified about alleged instances of past persecution and his reasons for believing that he will be subjected to future persecution should he return to Albania. He also provided the IJ with several documents intended to support his testimony. The IJ found that Dalipi was not credible and knowingly filed a frivolous application for asylum. The IJ denied Dalipi’s application for asylum, withholding of removal, and relief under the Torture Convention. The BIA affirmed the IJ’s decision without opinion.
The BIA’s decision was supported by substantial evidence, Daneshvar v. Ashcroft, 355 F.3d 615, 624 (6th Cir.2004), and Dalipi has not presented compelling evidence sufficient to warrant reversal of the BIA’s order. Ouda v. INS, 324 F.3d 445, 451 (6th Cir.2003).
Because the BIA’s decision was supported by substantial evidence, the petition for review is denied.